Citation Nr: 1604909	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include meniscal tear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1985 to April 1991.  The Veteran also had subsequent inactive duty training (INACDUTRA) with the United States Navy.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, inter alia, denied service connection for a right knee disability, to include meniscal tear.

In December 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In December 2014, in response to the October 2014 supplemental statement of the case issued by the RO, the Veteran submitted a statement to VA.  In that statement, he requested an additional hearing before the Board.  However, under 38 C.F.R. 
§ 20.700(a), an appellant has the right to one hearing on appeal.  Because the Veteran was granted his right to a hearing in December 2009 and there is no indication or argument that such hearing was inadequate, the Board declines the request for an additional Board hearing at this time. 

This issue was previously before the Board in September 2010 and April 2014, at which time it were remanded for further development.  The case now returns for further appellate review. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2015).

In April 2014, the Board remanded the Veteran's claim for a VA examination to determine whether or not his current knee disability was related to an injury he sustained in 1997, during a period of INACDUTRA.  The Veteran contends that he injured his knee while running during a Physical Readiness Test at that time and that the knee never fully healed, causing his current disability.  The Board notes that, in February 2004, the Veteran underwent surgery on his right knee to treat a meniscal tear. 

In June 2014, in response to the Board's remand directives, the Veteran underwent a VA examination of his right knee.  At that time, the Veteran was diagnosed with right knee medial meniscus tear; patellar chondromalacia of the right knee; and right knee strain, resolved.  On the question of nexus, the VA examiner concluded that it was less likely than not that the Veteran's knee disability was related to service.  As rationale, the examiner indicated that following the 1997 strain, there was no indication in the Veteran's medical records of any right knee condition.  Therefore, the strain was not related to the Veteran's current disability but was due to an intercurrent, unknown injury.

The Board finds that this opinion is inadequate.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40   (2007).  In this regard, the Veteran has consistently reported that he continued to have problems with his right knee following the 1997 injury, up to and including the 2004 surgery.  At his 2009 hearing before the Board, the Veteran testified that, four months following the injury, he continued to have pain in his knee.  He indicated that his knee would become numb whenever he walked on it.  Although the knee improved following the injury, to the point where he could walk, the back of the knee remained swollen.  The Veteran also testified that it was the worsening of the knee condition, following the injury, which led him to seek private treatment in 2003 and, as a result, led to the 2004 surgery.  In his December 2014 statement to VA, the Veteran indicated that his right knee condition did not heal following the 1997 injury and that as time progressed, the condition worsened, culminating in the knee surgery. 

Despite these contentions, the examiner relied upon the lack of treatment immediately following service to form the basis of his opinion, and did not discuss the Veteran's statements regarding his continuity of symptoms since service.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)  ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that another remand is necessary, in order to obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record the VA examiner who conducted the Veteran's June 2015 VA knee and lower leg examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2015 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner should identify all current right knee disorders.  Then, for each diagnosed right knee disorder, the examiner should offer comments and an opinion that addresses whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset during the Veteran's periods of active duty service; or, was such disorder caused by any incident or event that occurred during his period of service? 

The examiner should specifically comment on the October 1997 right knee injury (sprain/strain), which occurred during a period of INACDUTRA, and whether such injury would subsequently result in a right medical meniscus tear.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rationale must be given for each opinion expressed.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  The Board notes, however, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

